DETAILED ACTION
Regarding Claims 1-10, 12, 14-15 and 20. Cancelled.
Claim Objections
Claims 11 and 18 are objected to because of the following informalities: The
claims 11 and 18 recite providing the first and/or the second information…., in response to providing, calculating the first and/or the second information as a function of the sensor signal, but said limitations ambiguously appear to recite that the first and/or the second information is being provided, but said information is again calculated as a function of the sensor signal, since the calculation is being done after providing (or in response). Applicant should amend the claims to what is disclosed in the original disclosure which is clear, where the information are calculated as function of the sensor signal, as a function of requirement for providing. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-14, 16-19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          The entire claims 11, 13-14, 16-19 and 21-24 based on the “first motion mode, wherein the first motion mode includes a free-fall detection” and “second motion mode, and wherein the second motion mode includes a rotation determination” are not supported in the original disclosure. More specifically, the series of steps disclosed in the original disclosure are all directed to “potential motion modes” and not “motion modes”. While free-fall detection and rotation determination are disclosed in the original disclosure as “motion modes”, the rest of the original disclosure are directed to “potential motion modes.
          Furthermore, the Claims 11 and 18 recite "calculating at least one of the first information and the second information as a function of the sensor signal," but said limitation is a genus functional limitation, reciting all kinds of information (that also includes a free-fall detection and rotation determination) and all possible ways to perform the said calculating, the scope which goes beyond the original disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), "an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries," and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), "The description of one method for creating a seamless DWT does not entitle the inventor .... to claim any and all means for achieving that objective". Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”). The claim is so broad that the said claim (as well as the original disclosure), other than to barely mention that first and/or second information include information "apparatus is in a free fall" and /or apparatus has been rotated 30 degrees" (page 3, lines 14-20), does not even recite (or disclose in the original disclosure) any method whatsoever how to determine said first or second information in sufficient detail that would show possession.
          Furthermore, and similarly, the Claims 11 and 18 further recites the genus functional limitation "determining at least one of a first event corresponding to the first motion mode (including the free-fall detection) and a second event corresponding to the second motion mode (including a rotation determination)," but said limitation also is a genus claim, reciting all kinds of event and modes, and all possible ways to perform the said determining, the scope which goes beyond the original disclosure (where the original disclosure barely mentions, as examples that first and second motion mode include a free-fall and/or rotation determination), and where the original disclosure does not even recite (or disclose in the original disclosure) any method whatsoever how to determine said first or second event in sufficient detail that would show possession.
          Furthermore, and similarly, the Claims 11 and 18 further recites the genus limitation "calculating, based on a set of events, at least one application," but said 
          Furthermore, similarly, the Claims 11 and 18 further recites "triggering of event," but said limitation is rejected for the same reason as above, as the original disclosure does not disclose what conditions causes triggering of event.
          Finally, the claims recite the limitation "based on" throughout the claims to
achieve a given recited objective, but said limitation denotes a broader term than what
is disclosed in the original disclosure, as it implies that any recited limitations
proceeding "based on" can simply be connected conceptually in the broadest sense
without actually being directly used to achieve the said objective, as in the original
disclosure. This also implies that said objective can be achieved with anything (even
those unknown to the inventor) as long as it is connected conceptually to the limitations
proceeding "based on". The Examiner suggest changing the said limitation to "using" or
to some other limitations that implies direct usage of any limitations proceeding "based
on".
          In Summary, the claim is directed to a genus computer-implemented algorithm. An adequate written description of such claimed genus, requires sufficient detail of the algorithm (and more than a generic statement of an invention's boundaries). Furthermore, said genus claim, even a disclosure of one embodiment in the original disclosure, does not entitle the inventor to claim any and all means for achieving that objective

Claims 11, 13-14, 16-19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. While the specification generically provides several embodiments, the specification however, does not enable full scope of the claim. 
          Furthermore, the claim recites “storing the sensor signal,” but the original disclosure does not provide any information that would show how to store signals, as signals cannot be stored; rather, signal values are stored.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.        Claims 11, 13-14, 16-19, and 21-24 are rejected under 35 U.S.C. 101 because
the claimed invention is directed to abstract idea without practical application and without significantly more.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS
Bank Int'!, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline,
Federal Register Vol. 84, No., Jan 2019)), subject matter eligibility under the 35 USC
101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of
the four statutory categories (process, machine, manufacture, or composition of matter).
If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 28, the claim is evaluated 
          Looking at the claims, the claims satisfy the first part of the test 1 A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A
Prong one, we next identify any judicial exceptions in the claims. In Claim 11 (as an example), we recognize that the limitations "and providing at least one of a first information with respect to a presence of the first motion mode, wherein the first information includes information based on the free fall detection and a second information with respect to a presence of the second motion mode, wherein the second information includes information based on the rotation determination, calculating, at least one of the first information and the second information as a function of the sensor signal, determining, at least one of a first event corresponding to the first motion mode and a second event corresponding to the second motion mode, and calculating, based on at least one of the first event or the second event, at least one application, wherein at least one of the first event or the second event is calculated only once, the at least one of the first event or the second event is used as input for all connected applications and if the at least one of the first event or the second event is not triggered, the at least one application that is connected with the event is not activated, filtering the sensor signal" are abstract ideas, as they are directed to mathematical concept and usage.
          In Step 2A Prong two, we next evaluate whether the identified abstract idea is being integrated into a practical application. The claims additionally recite "electric 
          Furthermore, the claim recite the limitation "calculating at least one of the first information and the second information as a function of the sensor signal, determining at least one of a first event corresponding to the first motion mode and a second event corresponding to the second mode and calculating at least one application ..... ," but said limitations are too broad, as it fails to recite not only how to perform the said calculation and determination, but the limitation "application" can be anything. With the broadness of the abstract idea, as well as the insignificant pre-solution activity of data collection recited at high level of generality, the abstract idea is not integrated into a practical application.
          Furthermore, proceeding to Step 2B, the rest of the independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the identified abstract idea. The limitations "generating a sensor signal in the sensor unit" and “storing of sensor signal, a first frequency and second frequency bandwidth” are merely directed to data collection (or insignificant extra-solution) for obtaining parameters to be implemented in the abstract idea and storing of data, that are well-understood, routine and conventional.

           Similar rejections are made for other independent and dependent claims.
          In Summary, the claims are directed to collecting and broadly analyzing the data recited at high level of generality without being integrated into practical application and without additional elements amounting to significantly more. Such a broad, genus claim raises a great risk of preemption (see McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”). As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim 11, 13-14, 16-19, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanenhaus, US-PG PUB 2009/0326851 (hereinafter
Tanenhaus) in view of Sheynblat, US-PGPUB 2007/0214886 (hereinafter Sheynblat) and Igaki et al., US Pat No. 6,488,109 (hereinafter Igaki)

          Regarding Claims 11 and 18. Tanenhaus discloses controlling an electric apparatus having a sensor unit, the apparatus being operated in at least one of a first motion mode and a second motion mode, the method comprising: 

generating a sensor signal in the sensor unit (Fig. 5; Paragraph [0018]; Paragraph [0032], processed separately) and providing at least one of a first information with respect to a presence of the first motion mode, wherein the first information includes information based on the free fall detection (Paragraph [0018], determining the down position; Paragraph [0105], [0123], [0146], position obtained by subtracting the effect of gravity, attitude reference using gravity and gravity vector, wherein the gravity is directly related to free fall detection) and a second information with respect to a presence of the second motion mode and the second information with respect to the presence of the second motion mode, wherein the second information includes information based on the Paragraph [0074]; Paragraph [0166]-[0168], track rotation, etc), calculating at least one of a first information and a second information as a function of the sensor signal (Fig. 19, determination of the heading, attitude information, etc. using the sensed data from accelerometers, angular rate sensors, magnetometer, etc), 

determining, by the processing unit, at least one of a first event corresponding to the first motion mode, and a second event corresponding to the second motion mode (Paragraph [0013], first and second events are changes in angular rate, velocity, attitude, azimuth, etc.) (events can also include driftings, de offsets and stabilities, Paragraph [0022]; Paragraph [0023]; Paragraph [0027]; Paragraph [0071]) and calculating, based on the at least one of the first event or the second event, at least one application (Paragraph [0076]; making corrections for both gyro and accelerometer imperfect readings are different applications), wherein the at least one of the first event or the second event is calculated only once (Fig. 14, adaptive error correction; last step in Fig. 31; there is no loop, as imperfect readings are corrected once), the at least one of the first event or the second event is used as input for all connected applications and if the at least one of the first event or the second event is not triggered, the at least one application that is connected with the at least one of the first event or the second event is not activated (Paragraph [0076], lines 3-5, if the readings are perfect, no need to make any kind of corrections)

filtering (Paragraph [0015];Paragraph [0013]; Paragraph [0022]) and storing the sensor signal, a first frequency bandwidth and a second frequency bandwidth being stored in a Paragraph [0121], bandwidth of the inertial measurement system; Paragraph [0142], Table 1, gyro bandwidth, acceleration bandwidth; Paragraph [0152], each gyro bandwidth shaped using filters; It is inherent that filtered signals and the bandwidths are stored to be used in the subsequent signal processings)

Tanenhaus does not explicitly disclose free-fall detection, and first frequency bandwidth being stored in a first memory unit, and a second frequency bandwidth being stored in a second memory unit

Sheynblat discloses detecting free-fall that commonly occurs (Paragraph [0005])

Igaki discloses using two memory to store different frequencies (Col. 17, lines 55-64)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Sheynblat and Igaki in Tanenhaus and make free-fall detection with the first frequency bandwidth being stored in a first memory unit, and a second frequency bandwidth being stored in a second memory unit, so as to detect the motion accurately in all relevant directions with efficient storage and access of frequency bandwidths. 


          Regarding Claim 13. Tanenhaus discloses for the generating of the
sensor signal in the sensor unit, at least one of an acceleration sensor, a magnetic field
sensor, a gyroscope, a pressure sensor and an approach sensor, are used (Paragraph
[0014]-[0015]).

          Regarding Claim 16. Tanenhaus discloses the requirement for providing the
at least one of the first information and the second information is produced by an
application (Paragraph [0065]; Paragraph [0087], tilt sensing application; Paragraph
[0136]; paragraph [0141]; paragraph [0158]).

          Regarding Claim 17. Tanenhaus discloses the requirement for providing the
at least one of the first information and the second information is produced by a user
input (Paragraph [0143]; Paragraph [0157]; Paragraph [0173])

           Regarding Claim 18. Tanenhaus discloses controlling an electric apparatus having a sensor unit, the apparatus being operated in at least one of a first potential motion mode and a second potential motion mode, the method comprising: 

generating a sensor signal in the sensor unit (Fig. 5; Paragraph [0018]; Paragraph
[0032], processed separately) and calculating, as a function of a requirement for providing at least one of the first information with respect to a presence of the first potential motion mode (Paragraph [0076], altitude termination) and the second Paragraph [0125], heading determination or Paragraph [0018], determining the down position), at least one of a first information and a second information as a function of the sensor signal (Fig. 19, determination of the heading, attitude information, etc. using the sensed data from accelerometers, angular rate sensors, magnetometer, etc.),

calculating, based on a set of events, at least one application (Paragraph [0076];
making corrections for both gyro and accelerometer imperfect readings are different
applications), wherein the set of events is calculated only once ( Fig. 14, adaptive error
correction; last step in Fig. 31; there is no loop, as imperfect readings are corrected
once), the set of events is used as input for all connected applications and if an event is
not triggered, the at least one application that is connected with the event is not
activated (Paragraph [0076], lines 3-5, if the readings are perfect, no need to make any
kind of corrections)

          Regarding Claim 19. Tanenhaus discloses for the generating of the sensor signal in the sensor unit, at least one of an acceleration sensor, a magnetic field
sensor, a gyroscope, a pressure sensor and an approach sensor, are used (Paragraph
[0014]-[0015]).

           Regarding Claim 21. Tanenhaus discloses at least one of triggering and
controlling calibration of the sensor signal as a function of the at least one of the first
event and the second event (Paragraph [0013], first and second events are changes in
angular rate, velocity, attitude, azimuth, etc.) (events can also include driftings, de
offsets and stabilities, Paragraph [0022]; Paragraph [0023]; Paragraph [0027];
Paragraph [0071]; Paragraph [0076], calibration by providing corrections; Paragraph
[0122], calibration; Paragraph [0143]-[0144], calibration mode)

          Regarding Claim 22. Tanenhaus discloses at least one of the first event and the
second event are usable for at least one of triggering and controlling calibration of the
sensor signal (Paragraph [0013], first and second events are changes in angular rate,
velocity, attitude, azimuth, etc.) (events can also include driftings, de offsets and
stabilities, Paragraph [0022]; Paragraph [0023]; Paragraph [0027]; Paragraph [0071];
Paragraph [0076], calibration by providing corrections; Paragraph [0122], calibration;
Paragraph [0143]-[0144], calibration mode)

          Regarding Claim 23. Tanenhaus discloses the first potential motion mode and the second potential motion mode include at least one of a free-fall detection or a rotation determination, and wherein the first information and the second information include information based on the free-fall detection or the rotation determination
(Paragraph [0074], raw acceleration and rotations; Paragraph [0146]; Paragraph [0167])

          Regarding Claim 24. Tanenhaus discloses the electric apparatus includes at
least one of a mobile radio unit, a mobile telephone, a security unit, or a monitoring unit
(Paragraph [0003])

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
          With respect to 101, the rejection has been updated as shown above. For the 112 rejection, the addition of new limitation has not changed the rejection at all. Note that the Applicant has not provided any explanation whatsoever as to why said new limitation would resolve all outstanding 112 issues. For these reasons, the 101 and 112 rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HYUN D PARK/Primary Examiner, Art Unit 2865